Exhibit 10.1

Amendment to Loan Documents

 

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of January 6,
2016, by and between NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION (the
“Borrower”), and PNC BANK, NATIONAL ASSOCIATION (the “Bank”).

 

BACKGROUND

 

A. The Borrower has executed and delivered to the Bank (or a predecessor which
is now known by the Bank’s name as set forth above), one or more promissory
notes, letter agreements, loan agreements, security agreements, mortgages,
pledge agreements, collateral assignments, and other agreements, instruments,
certificates and documents, some or all of which are more fully described on
attached Exhibit A, which is made a part of this Amendment (collectively as
amended from time to time, the “Loan Documents”) which evidence or secure some
or all of the Borrower’s obligations to the Bank for one or more loans or other
extensions of credit (the

“Obligations”).

 



B. The Borrower and the Bank desire to amend the Loan Documents as provided for
in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1. Certain of the Loan Documents are amended as set forth in Exhibit A. Any and
all references to any Loan Document in any other Loan Document shall be deemed
to refer to such Loan Document as amended by this Amendment. This Amendment is
deemed incorporated into each of the Loan Documents. Any initially capitalized
terms used in this Amendment without definition shall have the meanings assigned
to those terms in the Loan Documents. To the extent that any term or provision
of this Amendment is or may be inconsistent with any term or provision in any
Loan Document, the terms and provisions of this Amendment shall control.

 

2. The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.

 

3. The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.

 

4. As a condition precedent to the effectiveness of this Amendment, the Borrower
shall comply with the terms and conditions (if any) specified in Exhibit A.

 

5. To induce the Bank to enter into this Amendment, the Borrower waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations. The Borrower further agrees to indemnify and hold the Bank
and its officers, directors, attorneys, agents and employees harmless from any
loss, damage, judgment, liability or expense (including attorneys’ fees)
suffered by or rendered against the Bank or any of them on account of any claims
arising out of or relating to the Obligations. The Borrower further states that
it has carefully read the foregoing release and indemnity, knows the contents
thereof and grants the same as its own free act and deed.

 

 

 



6. This Amendment may be signed in any number of counterpart copies and by the
parties to this Amendment on separate counterparts, but all such copies shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart. Any party so executing this
Amendment by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.

 

7. The Bank may modify this Amendment for the purposes of completing missing
content or correcting erroneous content, without the need for a written
amendment, provided that the Bank shall send a copy of any such modification to
the Borrower (which notice may be given by electronic mail).

 

8. This Amendment will be binding upon and inure to the benefit of the Borrower
and the Bank and their respective heirs, executors, administrators, successors
and assigns.

 

9. This Amendment has been delivered to and accepted by the Bank and will be
deemed to be made in the State where the Bank’s office indicated in the Loan
Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.

 

10. Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Borrower expressly ratifies and
confirms the confession of judgment (if applicable) and waiver of jury trial or
arbitration provisions contained in the Loan Documents.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

 

WITNESS / ATTEST:

NORTHERN TECHNOLOGIES

INTERNATIONAL CORPORATION

    /s/ Lauren Worwa By: /s/ Matthew Wolsfeld   (SEAL) Print Name: Lauren Worwa
Matthew Wolsfeld   Chief Financial Officer   PNC BANK, NATIONAL ASSOCIATION    
  By: /s/ Yelena Spadafora   (SEAL)   Yelena Spadafora , Vice President

 

 



 

 

EXHIBIT A TO

AMENDMENT TO LOAN DOCUMENTS

DATED AS OF JANUARY 6, 2016

 

A.The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):

 

1.$3,000,000.00 Amended and Restated Committed Line of Credit Note dated January
10, 2011 executed and delivered to the Bank by the Borrower (the “Line of Credit
Note”)

 

2.Working Cash®, Line of Credit, Investment Sweep Rider, dated January 10, 2011,
between the Borrower and the Bank

 

3.Loan Agreement dated January 10, 2011 between the Borrower and the Bank (the
“Loan Agreement”)

 

4.Security Agreement dated January 10, 2011 between the Borrower and the Bank

 

5.Reimbursement Agreement for Standby Letter(s) of Credit dated January 10,
2011, executed and delivered to the Bank by the Borrower

 

6.All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.

 

B.The Loan Documents are amended as follows:

 

1.The Line of Credit Note is amended as follows:

 

Effective on January 8, 2016, the Expiration Date set forth in the Line of
Credit Note is hereby extended from January 7, 2016 to January 7, 2017.

 

2.The Loan Agreement is amended as follows:

 





  Section 5.7 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:     “5.7. Dividends. On and after the occurrence of an
Event of Default or if an Event of Default would occur as a result thereof,
declare or pay any dividends on or make any distribution with respect to any
class of its equity or ownership interest, or purchase, redeem, retire or
otherwise acquire any of its equity up to $3,000,000.00.”

 

C.Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to
the amendments set forth in this Amendment is subject to the prior satisfaction
of the following conditions:

 

1.Execution by all parties and delivery to the Bank of this Amendment.

 

